Citation Nr: 0508177	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  00-09 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman




INTRODUCTION

The veteran had active service from March 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which held that new and material 
evidence adequate to reopen a claim for service connection 
for contusion of the thoracic and lumbar spines had not been 
received.

In June 2004, the RO accorded the veteran an examination for 
disability evaluation purposes and thereafter denied service 
connection for disc protrusion, L5-S1, on the merits.  

Although the RO adjudicated the issue on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  For this reason, the Board has listed the issues on 
the title page as whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
back disability, and entitlement to service connection for a 
back disability.  

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a back disorder was denied by the RO in May 1993 on the 
grounds that there was no evidence which showed that the 
veteran's in-service back injury caused any current 
residuals; the veteran received timely notice of that 
decision, but did not complete a timely appeal.

2.  The evidence received since the prior RO denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's May 1993 decision is final.  38 U.S.C.A. 
§ 7105(c) (West. 2002); 38 C.F.R. §§ 20.302(a), 20.1103 
(2004).

2.  The evidence received since the RO's last final denial is 
new and material, and thus, serves to reopen the veteran's 
claims for service connection for a back disorder.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
In view of the favorable decision to reopen the veteran's 
claim on appeal, the Board finds that any failure on the part 
of VA to comply with the provisions of the VCAA has not 
resulted in prejudice to the veteran to the extent that the 
claim has been reopened.

Reopening the claim.  In May 1998, the veteran applied to 
reopen the claim.  In February 1999, the RO denied the claim 
for a back disorder after determining that new and material 
evidence had not been presented.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that 38 C.F.R. § 3.156 was recently amended 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment. 66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In May 1993, the RO held that entitlement service connection 
for a back disorder was not warranted.  The veteran did not 
perfect an appeal of the May 1993 decision, and it became 
final.  38 U.S.C.A. § 7105(c).

The matter under consideration in this case is whether new 
and material evidence has been presented sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a back disorder.  For the veteran's claim to be reopened, 
evidence must have been presented, or secured, since the May 
1993 RO decision which is relevant to, and probative of, the 
question of whether the disorder was incurred in or 
aggravated during his period of active duty.

Relevant evidence of record at the time of the May 1993 RO 
decision consisted of the veteran's service medical records; 
various statements from the veteran; and an October 1990 
examination from Nashville Orthopedic Associates.  The RO 
concluded that the back injury sustained by the veteran 
during service resolved without any residual disability, 
particularly in light of the lack of current evidence showing 
a back disorder.

The RO notified the veteran in June 1993 that his claim for 
entitlement to service connection for a back disorder had 
been denied.

Relevant evidence submitted since the May 1993 rating 
decision includes recent evidence indicating treatment for a 
back disorder, including a medical statement from T. 
Morrison, RN, FNP, dated in September 2000.  This statement 
indicates, "[The veteran has] a history of back pain 
secondary to an injury he received while in the service on 
July 1, 1987.  Since this injury, he has had intermittent 
episodes of back pain with radiation down the right leg to 
the calf and foot."  Further, a May 2004 VA opinion 
indicates that the veteran's degenerative disc disease of the 
lumbar spine is "possibly related to" service.  Such 
opinions were not previously of record, nor was evidence of a 
current disability.  The Board notes that in determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  This new evidence provides a more 
complete picture of the circumstances surrounding the 
possible origins of the veteran's disorder.  See Hodge, 
supra.  Accordingly, the veteran's claim for service 
connection for a back disorder is reopened.

Adjudication of the veteran's claim for service connection 
does not end with the finding that the claim is reopened.  In 
determining that the veteran's claim is reopened, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be reopened, the presumption that 
evidence is credible and entitled to full weight no longer 
applies.  Prior to de novo review of the claim, the Board has 
identified further development action that must be taken, 
which will be addressed in the Remand section below.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
back disorder is reopened.


REMAND

The veteran indicated in a statement submitted in March 2003 
that he received treatment from the VA domiciliaries located 
in Dublin, Georgia and Johnson City, Tennessee.  The veteran 
requested that VA obtain these records.  As VA has a duty to 
request all available and relevant records from federal 
agencies, the Board finds that a search for any additional VA 
medical records should be completed by the RO.  See 38 C.F.R. 
§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (because VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).

Moreover, an October 2000 letter from "Doctor's Care" in 
Johnson City, Tennessee, indicates that the veteran received 
treatment for his back three times at that clinic.  Records 
of these visits should also be obtained.

A VA medical opinion was obtained in June 2004 which was to 
the effect that the veteran's current back disability was 
most likely related to a motor vehicle accident in April 
1997.  The veteran thereafter submitted medical records 
showing that he was experiencing back symptoms prior to the 
accident and that he sought treatment in December 1996 and 
March 1997 for back pain and that scoliosis of the lumbar 
spine was noted.  These records should be made available to 
the physician who offered the opinion in June 2004 and this 
physician should be requested to state whether this 
information warrants any change in the opinion as to whether 
the veteran's back disability is related to an in-service 
injury.

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

1.  The RO should ask the veteran 
whether there exist any VA or 
private medical records related to 
his back disorder that are not 
currently in the claims folder.  If 
so, obtain and associate them with 
the claims folder.

2.  The RO should obtain copies of 
all treatment records for the 
veteran from the Dublin and Johnson 
City VA domiciliaries.  

3.  The RO should obtain copies of 
all records from "Doctor's Care" 
in Johnson City, Tennessee.  The 
address for this facility is: 2811 
W. Market Street, Johnson City, 
Tennessee 37604.  If records sought 
are not obtained, the veteran should 
be notified of the records that were 
not obtained, provided information 
as to the efforts taken to obtain 
them, and describe any further 
action to be taken.

4.  The RO should then refer the 
records in this case to the VA 
physician who examined the veteran in 
June 2004 and offered an opinion that 
the veteran's current back problem was 
most likely related to a motor vehicle 
accident in April 1997.  The physician 
should be asked to state whether the 
medical records showing that the 
veteran was experiencing back symptoms 
prior to the accident warrant any 
change in the opinion as to whether 
the veteran's back disability is 
related to an in-service injury.  If 
this physician is of the opinion that 
a new examination of the veteran would 
be helpful, or if this physician is no 
longer available, the veteran should 
be scheduled for a new examination and 
the examiner should provide and 
opinion as to whether there is at 
least a 50 percent probability or 
greater that the veteran has a current 
back disability which is related to an 
in-service injury.

5.  The RO should then re-adjudicate 
the veteran's claim in light of the 
evidence added to the record since the 
last Supplemental Statement of the 
Case (SSOC).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a SSOC and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


